                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT

                                                                          5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   TIMOTHY R. BAKER,                                     No. C 19-2188 WHA (PR)

                                                                          8                  Plaintiff,                             ORDER OF DISMISSAL

                                                                          9     v.

                                                                         10   T. FOSS,

                                                                         11                  Defendant.
United States District Court




                                                                                                                          /
                               For the Northern District of California




                                                                         12
                                                                         13          This civil action was opened on April 23, 2019, when plaintiff, a California prisoner

                                                                         14   proceeding pro se, filed a motion requesting leave to file an “emergency” case under 42 U.S.C.

                                                                         15   § 1983. Plaintiff stated that he was being deprived of constitutional rights to be free from

                                                                         16   discrimination, retaliation, and harassment, and he wanted to proceed with a civil rights action

                                                                         17   without exhausting his administrative remedies because the administrative grievance process

                                                                         18   was too slow and arduous. The clerk notified plaintiff on the day this case was opened that he

                                                                         19   must submit a Complaint in order to proceed with his claims. Along with the notice, plaintiff

                                                                         20   was mailed a blank form Complaint form with instructions and a postage-paid return envelope.

                                                                         21   The notice informed plaintiff that the case would be dismissed if he did not submit a complaint

                                                                         22   within 28 days. More than 28 days have passed, and plaintiff has not filed a completed IFP

                                                                         23   application, paid the filing fee, shown cause why not, or requested an extension of time to do so.

                                                                         24   Accordingly, this case is DISMISSED without prejudice to plaintiff bringing his claims in a

                                                                         25   complaint filed in a new case. The Clerk shall enter judgment and close the file.

                                                                         26          IT IS SO ORDERED.

                                                                         27   Dated: July   8     , 2019.
                                                                         28                                                   WILLIAM ALSUP
                                                                                                                              UNITED STATES DISTRICT JUDGE
